Citation Nr: 1600105	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder/clavicle disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to an increased (compensable) disability evaluation for residuals of a fracture of the left second rib.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant, had active service from October 1985 to July 1994. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In April 2014, the Board remanded the issues listed on the title page of this decision for further development.  The requested development was performed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a right shoulder/clavicle disorder. 

2.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

3.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 

4.  Current hypertension is not causally or etiologically related to service.

5.  The Veteran's current low back disorder, was not caused by any in-service event, is not related to active service, and is not caused or aggravated by a service-connected disability.

6.  Obesity is symptom, manifestation, or complication of disability; it is not a disability itself.

7.  The Veteran does not have arthritis of any joints other than the cervical spine and left knee.  

8.  The Veteran's current cervical spine degenerative joint disease was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

9.  The Veteran's service-connected residuals of a left second rib fracture are manifested by complaints of occasional shortness of breath; removal of one rib or resection of two or more ribs without regeneration, and/or objective evidence of muscle injury or damage, or restrictive lung disease, has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder/clavicle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Service connection for obesity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2015).

5.  The criteria for service connection for osteoarthritis for any joint other than the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for an award of a compensable evaluation for the Veteran's residuals of a left second rib fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5299-5297 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A September 2009 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in conjunction with his claims and also in accordance with the April 2014 Board remand.  The Board finds that the VA examination reports of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, to include VA examinations and documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the claims for service connection.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also afforded the opportunity to appear at a personal hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Hypertension and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension or arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Right Shoulder

The claimed right shoulder disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

The Veteran's service treatment records do not reveal any complaints or findings of a right shoulder disorder.  VA treatment records associated with the claims folder reveal no definitive findings or diagnoses of a right shoulder disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At that time, the Veteran stated he had no problems with the right clavicle.  He had no complaints of pain and stated that the clavicle did not give him any problems with his job or activities of daily living.  The examiner noted that the Veteran had had no injury, surgery, or trauma related to the right clavicle.

Physical examination of the right clavicle revealed that there was no tenderness to palpation, no swelling, and no evidence of malunion or nonunion.  Range of motion of the right shoulder was full and without pain.  Abduction was from 0 to 180 degrees, forward flexion 0 to 180 degrees, external rotation 0 to 90 degrees, and internal rotation 0 to 90 degrees.  A diagnosis of a normal right clavicle was rendered.  

The Veteran was afforded an additional VA examination in April 2015.  The Veteran indicated that he had no complaints with the right shoulder and/or clavicle at the time of the examination.  

Physical examination revealed normal range of motion for the right shoulder.  There was no evidence of pain with weight-bearing and no objective evidence of crepitus.  There was also no evidence of local pain or tenderness on palpation.  Muscle strength was 5/5.  The examiner indicated that there was no current right shoulder or clavicle condition.  

In the absence of proof of present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran has a current diagnosis of a right shoulder/clavicle disorder. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a right shoulder/clavicle disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a right shoulder/clavicle disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has right shoulder/clavicle disorder, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of a right shoulder/clavicle disorder are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a right shoulder/clavicle disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for a right shoulder/clavicle disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Hypertension

The Veteran seeks service connection for hypertension claiming that it is related to his period of service or in the alternative is caused by his service-connected disabilities.  

Service treatment records reveal no complaints, findings, or diagnoses of hypertension.  The Veteran was not diagnosed with hypertension in the years immediately following service.  The initial diagnosis of hypertension was in 2007.  

In conjunction with his claim, and in compliance with the Board remand, the Veteran was afforded a VA examination in April 2015.  The examiner indicated that the Veteran's electronic file was available and had been reviewed.  He noted that the Veteran had been diagnosed with hypertension in 2007.  The Veteran reported having had high blood pressure since 2007.  He had been taking diuretics to control his blood pressure but this recently had been changed to Amlodipine.  He denied chest pain or any hospital admission for high blood pressure.

Following examination, the examiner opined that it was less likely than not that the Veteran's hypertension was related to service.  He noted that the Veteran was obese with a body mass index of 35.3 and that he had high blood pressure.  He observed that the Veteran was 207 lbs. in 2007 when he was diagnosed with high blood pressure and his current weight was 239 lbs.  He noted that in February 1993, the Veteran weighed 173 lbs. with a BMI of 25.5.  The examiner observed that normal risk factors to develop hypertension were obesity, male gender, ethnicity (African American) and genetics.  He indicated that the Veteran did not have high blood pressure during service and that he had been diagnosed in 2007 and treated with monotherapy.  The examiner also noted that the Veteran did not have resistant-malignant high blood pressure.  He further indicated that even though obesity was a risk factor to develop high blood pressure, the Veteran's obesity and hypertension developed post separation and had no relation to service. 

In a July 2015 opinion, the VA examiner indicated that the Veteran's hypertension was less likely than not (less than 50% probability) proximately due to or the result of his service-connected disabilities.  The examiner noted that the Veteran was service connected for cervical strain; left knee injury with residual scar; right middle finger injury with residual scar; degenerative joint disease, left patellofemoral compartment; left clavicle fracture; right knee strain; tinnitus; residual fracture from rib, and bilateral hearing loss.  He noted that review of medical literature did not support any of these musculoskeletal disabilities causing  or aggravating hypertension.  He opined that it was less likely as not that any of the Veteran's service-connected disabilities caused or aggravated his current hypertension.  

The Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 2007, approximately thirteen years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for thirteen years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Moreover, as noted above, the VA examiner, in his April 2015 examination report, specifically found that it was less likely than not that the Veteran's current hypertension was related to his period of service.  

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the Veteran's belief as to a relationship between his hypertension and any service-connected disorder, the Board again finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  As noted above, opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person. Consequently, the Veteran's opinion that purports to establish a relationship between any service-connected disorder and his hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record.  See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to any other service-connected disability.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The July 2015 VA examiner's opinion specifically stated that the Veteran's hypertension was not caused or aggravated by any service-connected disability.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Low Back

The Veteran maintains that his current low back disorder either had its onset in service or in the alternative is caused or aggravated by his service-connected knee or cervical spine disorders.  

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of low back problems.  Therefore, the clinical evidence does not reflect continuous symptoms since service, with significant evidence against such a finding.

As to the Veteran's belief that his low back disorder is related to his period of service or his service-connected knee or cervical spine disorders, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the current low back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding any current low back disorder.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is no competent medical evidence of record relating any current low back disorder to the Veteran's period of service or his service-connected cervical spine or knee disorders.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed lumbar spine disorder and its relationship to his period of service or his service-connected cervical spine or knee disorders as he has not been shown to have the requisite training or knowledge. 

Moreover, in conjunction with his claim, and the directives of the April 2014 Board remand, the Veteran was afforded a VA examination in April 2015, at which time he was diagnosed with chronic lumbar strain.  The examiner noted that the Veteran reported the onset of pain approximately 10 years earlier, many years following the Veteran's separation from service, with the examiner observing that the Veteran had worked in maintenance at the USPS for approximately 19 years.  

Following examination, the examiner indicated that it was less likely that the Veteran's current lumbar strain was caused by, aggravated by, or the result of the Veteran's active military service.  The examiner indicated that the Veteran had no recollection of lumbar conditions while in active military service and that service treatment records revealed no thoracolumbar conditions while in active military service.  The examiner stated that he could find no records of treatment for this condition since discharge from service, including review of available civilian and VA records.  He noted that the Veteran had worked at a manual labor job for some 19 years, and it was more likely as not that the Veteran's lumbar strain was the result of this work. 

The examiner further opined that it was less likely as not that the current lumbar condition was caused by, aggravated by, or the result of the Veteran's service-connected bilateral knee conditions or his service-connected cervical condition.  He indicated that he knew of no medical authority or peer reviewed medical literature which supported the contention that left knee meniscal tear with DJD, or right knee partial ACL tear, or chronic cervical strain could be causative to or aggravate the development of chronic lumbar strain.  He stated that gait disturbances had never been shown to be causative to or aggravate the development of lumbar muscular strain.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for a lumbar spine disorder on a direct and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Obesity

The Veteran asserts that he does not exercise due to his service-connected disabilities, resulting in his obesity. 

VA outpatient treatment records on file reflect "active problems" which include obesity.

In conjunction with his claim, and in compliance with the April 2014 Board remand, the Veteran was afforded a VA examination in April 2015.  At the time of the examination, the examiner noted that the Veteran was obese with body mass index (BMI) of 35.3 and a current weight of 239 lbs.  It was observed that in February 1993, the Veteran weighed 173 lbs. with BMI of 25.5.  The examiner noted that even though obesity was a risk factor to develop high blood pressure, the Veteran's obesity developed post separation and had no relation to service.  He opined that it was less likely as not the Veteran's obesity was related to service. 

In a July 2015 addendum report, the examiner noted that the Veteran was service connected for cervical strain; left knee injury with residual scar; right middle finger injury with residual scar; degenerative joint disease, left patellofemoral compartment; left clavicle fracture; right knee strain; tinnitus; residual fracture from rib; and bilateral hearing loss.  The examiner indicated that review of medical literature did not support any of these musculoskeletal disabilities to cause or aggravate obesity.  The examiner observed that the medical literature offered alternative safe methods of weight loss, or prevention of obesity due to musculoskeletal disabilities.  The examiner opined that it was less likely as not that any of the Veteran's service-connected disabilities caused or aggravated his current obesity.

A grant of service connection is not warranted here.  Indeed, obesity is not a condition for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  VA's rating schedule does not contemplate a separate disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999).  Moreover, a disability manifested by chronic obesity is not shown by the evidence of record.

In addition, the VA examiner, following a comprehensive review of the record and examination of the Veteran found that the Veteran's current obesity was not related to service or caused or aggravated by a service-connected disability.  

Accordingly, service connection for obesity is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Osteoarthritis

At the outset, the Board notes that service connection is currently in effect for degenerative arthritis of the left knee.  

A review of the Veteran's service treatment records do not contain any findings of arthritis.  Post-service treatment records also do not contain any evidence of arthritis other than arthritis of the left knee and the cervical spine.  

In conjunction with his claim and in compliance with the April 2014 Board remand, the Veteran was afforded a VA examination in April 2015.  At the time of the examination, the Veteran was afforded VA examinations for the knees, shoulders, cervical spine, and lumbar spine.  As it relates to the shoulders, lumbar spine, and right knee, there were no findings of degenerative joint disease.  As noted above, service connection is already in effect for left knee degenerative joint disease.  

The examiner did note that there were objective findings of cervical spine degenerative joint disease.  However, the examiner indicated that it was less likely than not that the current cervical degenerative disease was caused by, aggravated by, or the result of active military service.  The examiner observed that there were no signs of radicular or degenerative cervical disease found while the Veteran was in active military service or within a year of discharge and that imaging was negative while in active service.  The examiner noted that the incidence of degenerative disease of the cervical spine in the Veteran's age group at the time of discharge was exceedingly small.  The examiner further observed that degenerative disease was first documented over 20 years after discharge from service.  The examiner noted that cervical degenerative disease was the result of chronic weight bearing on the cervical disc mechanism, over a lifetime, and that the Veteran's current condition was no worse than anticipated based on age alone.  It was noted that the majority of individuals will have x-ray evidence of cervical degenerative disease by age 40 years.

The examiner also indicated that it was less likely as not that the current cervical degenerative disease was caused by, aggravated by or the result of the Veteran's service-connected chronic cervical strain.  The examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that cervical strain can be causative to or aggravate the development of cervical degenerative disease.  He indicated that the Veteran's current cervical degenerative disease progressed throughout his lifetime as noted above. 

As to the claims for service connection for osteoarthritis for joints other than the service-connected left knee degenerative joint disease and the cervical spine degenerative joint disease, in the absence of proof of present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225 (1992); See also Degmetich v. Brown, 104 F.3d at 1328 (1997) 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  The medical evidence does not indicate that the Veteran has a current diagnosis of degenerative joint disease other than for the left knee and cervical spine.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has arthritis other than for the left knee and cervical spine, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, supra; Jandreau, supra.  To the extent that the Veteran has indicated that he currently has arthritis other than for the left knee and cervical spine, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, whether the Veteran currently has arthritis other than for the left knee and cervical spine, falls outside the realm of common knowledge of a lay person.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  Consequently, his statements as to a current diagnosis of arthritis other than for the left knee and cervical spine are not probative. 

The weight of the evidence is against a finding that the Veteran currently has arthritis other than for the left knee and cervical spine.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for osteoarthritis other than for the left knee and cervical spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

As to the cervical spine degenerative joint disease, the Board finds that the weight of the evidence shows no degenerative joint disease of the cervical spine in service and no chronic symptoms of cervical spine degenerative joint disease were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for cervical spine degenerative joint disease.  Because service treatment records, which are complete, show no findings of cervical spine degenerative joint disease in service, and such conditions would have ordinarily been recorded during service because the cervical spine was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of cervical spine degenerative joint disease during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of degenerative joint disease of the cervical spine were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of cervical spine degenerative joint disease is over twenty years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for cervical spine degenerative joint disease for twenty years after service separation is one factor that tends to weigh against a finding of cervical spine degenerative joint disease in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, supra; see also Maxson, supra. 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of cervical spine degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Although the Veteran is competent to report having had cervical spine problems at any given time, he has not been shown competent to relates these symptoms to a diagnosis of degenerative joint disease.  The evidence does not show clinical documentation of cervical spine degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate cervical spine degenerative joint disease to active service is of no probative value. 

Moreover, as noted above, the VA examiner, in his April 2015 examination report, specifically found that it was less likely than not that the Veteran's cervical spine degenerative joint disease was related to his period of service.  

Because the record does not show cervical spine degenerative joint disease in service, continuous symptoms of cervical spine degenerative joint disease since service, cervical spine degenerative joint disease manifested to a compensable degree within one year of service separation, or cervical spine degenerative joint disease otherwise related to service, direct and presumptive service connection, for cervical spine degenerative joint disease may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the Veteran's belief as to a relationship between his cervical spine degenerative joint disease and his service-connected cervical strain, the Board finds that the etiology of cervical spine degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, supra.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, consequently, the Veteran's opinion that purports to establish a relationship between his service-connected cervical strain and his current cervical spine degenerative joint disease is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current cervical spine degenerative joint disease is related to his service-connected cervical strain.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The April 2015 VA examiner's opinion specifically stated that the Veteran's cervical spine degenerative joint disease was not caused or aggravated by any service-connected disability.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for cervical spine degenerative joint disease on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Left Second Rib Fracture

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran's residuals of the fractures of the left 2nd rib are currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the residuals of the rib fractures have been evaluated by analogy, using the criteria for removal of the ribs under Diagnostic Code 5297.

Under Diagnostic Code 5297, removal of one or resection of two or more ribs without regeneration warrants a 10 percent rating.  Removal of two or more ribs warrants higher evaluations.  38 C.F.R. § 4. 71a, Diagnostic Code 5297.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 Fed. Cir. (2009).

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At the time of the examination, the Veteran was noted to have suffered a left rib fracture while involved in the motor vehicle accident in 1991.  The Veteran reported that this was treated conservatively and allowed to heal.  The Veteran had no complaints of pain, no complaints of deformity, no history of surgery, and no further injury or trauma.  He complained of occasional shortness of breath with heavy activity.  He had no flare-ups.  His activities of daily living and his job were not affected.  He did not take any medications.  The left rib did not affect his walking or standing.  He had not noticed any heat or redness or any malunion or nonunion.

Physical examination of the left rib showed the lungs were clear to auscultation.  There was no tenderness to palpation along the entire ribcage and no evidence of malunion or nonunion.  There was also no swelling, ecchymosis, erythema, or palpable callus formation.  The examiner rendered a diagnosis of left rib fracture, healed.  

The Veteran was afforded an additional VA examination in April 2015.  The Veteran was noted to have sustained a left second and third rib fracture with pulmonary contusion and without pneumothorax in 1991.  There was no history of neoplasm, osteomyelitis, inflammation, pain, deformity, or general debility.  The condition did not affect motion of a joint and there were no flare-ups.  Physical examination revealed that the ribs were palpated without pain or malalignment.  Chest x-rays were normal, and it was indicated that the lung field were clear, heart was not enlarged and there was no pleural effusion.  The examiner indicated that the Veteran had no residuals from the 1991 rib fracture.  

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted for the Veteran's service-connected residuals of rib fracture under Diagnostic Code 5297.  There is no medical evidence of record showing that the Veteran has had one or resection of two or more ribs without regeneration.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and finds that the evidence does not demonstrate that a higher rating is warranted..  The evidence reflects that the Veteran did not report pain or flare-ups at the time of the VA examinations in November 2009 and April 2015.  Furthermore, there is no evidence of any other significant functional limitation caused by the disability.

The Board has also considered the Veteran's statements throughout the pendency of this appeal asserting that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his disability has been provided by the physicians who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, an increased rating for the Veteran's service-connected residuals of rib fracture is not warranted. 

The Board has considered whether an extraschedular evaluation would have been warranted for residuals of the second rib fracture.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  The Board has considered the evidence with regard to any occupational and functional impairment caused by the disability and considered the condition under the provisions of 38 C.F.R. § 4.40, 4.45 and the Deluca factors and finds that the evidence does demonstrate that that the rating criteria are inadequate in the case. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

There is also no indication that the Veteran's service-connected rib fracture residuals result in unemployability. Therefore the record has not raised an implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for residuals of a second left rib fracture, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right clavicle disorder is denied.

Service connection for hypertension is denied.

Service connection for a lumbar spine disorder is denied. 

Service connection for obesity is denied. 

Service connection for osteoarthritis is denied. 

An increased (compensable) disability evaluation for residuals of a fracture of the left second rib is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


